DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-8, 10-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As explained in the previous Office action, Wurmli et al. (US 2016/0152522 A1) as evidenced by Huntsman (Huntsman, “Advanced Materials Waterborne systems”, 2007) renders obvious all of the limitations of claims 1 and 15, except wherein a total amount of the curing agent component and the epoxy resin having a glycidyloxy group derived from bisphenol A in the epoxy resin composition is 52.7% by mass or more. Although Wurmli teaches that the water-based [0020, 0043, 0044, 0047, 0049, 0067] epoxy resin [0009] composition further comprises [0008] a solid component comprising a hydraulic inorganic binder [0011], wherein it is preferred for the solid component to constitute the major fraction of the composition, e.g. about 70 to about 85 wt % of the composition [0092], this teaching of Wurmli is the only teaching of an amount of the solid component in Wurmli’s composition, and it means that the total amount of all the other ingredients in Wurmli’s composition is 30 wt % of the composition or less. Therefore, in order to modify Wurmli’s composition such that a total amount of the curing agent component and the epoxy resin having a glycidyloxy group derived from 
Since claim 13 recites a cured product of the water-based epoxy resin composition according to claim 1, and since claim 1 is allowed, claim 13 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767